HAWKINS, Judge.
Appellant was convicted for the desertion of his child, under sixteen years of age. Punishment, ninety days confinement in the county jail.
Prosecution was for a felony under the provisions of Chapter 195, Acts 41st Legislature, Regular Session, page 427, which sought to amend article 602 P. C. The amendatory act in question has been held unconstitutional because of a defective caption. See Ex Parte Heartsill, 118 Texas Crim. Rep., 157, 38 S. W. (2d) 803; Smith v. State, 118 Texas Crim. Rep., 92, 39 S. W. (2d) 53; McBrayer v. State, 118 Texas Crim. Rep., 90, 41 S. W. (2d) 245. It necessarily follows that the prosecution under said chapter 195 must fall.
The judgment is reversed and. the cause remanded.

Reversed and remanded.